UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6154


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JONATHAN D. DAVEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. David S. Cayer, Magistrate Judge. (3:12-cr-00068-RJC-DSC-1)


Submitted: June 29, 2017                                          Decided: July 5, 2017


Before TRAXLER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan D. Davey, Appellant Pro Se. Benjamin Bain-Creed, OFFICE OF THE
UNITED STATES ATTORNEY, Anthony Joseph Enright, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jonathan D. Davey appeals the district court’s text order of January 23, 2017

denying his motion to compel former counsel to surrender his case file.       We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. United States v. Davey, No. 3:12-cr-00068-RJC-DSC-1

(W.D.N.C. Jan. 23, 2017). We deny Davey’s motion to toll his habeas filing deadline

and dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           2